DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Status of Claims
The amendments and arguments filed on 11/22/2021 are acknowledged and have been fully considered.  Claims 1 and 3-5 are now pending.  Claim 2 is canceled; claims 1 and 3-5 are amended; no claims are withdrawn; no claims are new.
Claims 1 and 3-5 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  The claim(s) recite(s) a bone implant consisting of a jade material selected from a group consisting of a jadeite jade, nephrite jade, xonothlite jade, vezuvianite jade, pectolite jade, bowenite jade and hydrogrossular jade, wherein the jade material is silicate mineral aggregate or rock with tangled-fibrous or fine-crystalline structure. This judicial exception is not integrated into a practical application because the claim has a closed transition, which excludes any additional elements and only recites products found in nature (i.e. the various types of jade). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the closed transition and not reciting any further structure that differentiates the claimed implant from a product found in nature. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Geology.com (“What is Jade?).
Regarding claim 1, Geology.com discloses that jade is two different minerals, jadeite and nephrite.  Regarding the limitation of “wherein the jade material is silicate mineral aggregate or rock with tangled-fibrous or fine-crystalline structure, and is capable of osseointegration”, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.  Regarding the preamble of “a bone implant”, the preamble does not structurally distinguish the claims and therefore since the prior art discloses the same composition, it is the examiner's position that the prior .

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Schomburg (US 2013/0110149).
Regarding claims 1 and 3, Schomburg discloses synthetic gemstones for use in contact with human tissue, compositions, devices and systems comprising such gemstones (see abstract).  Schomburg discloses medical implants such as devices, a pacemaker, pins, screws, plates, joints, valves, and bone and dental implants such as a fake tooth, filling, retainer, and braces (see [0017]).  Schomburg discloses that it can be inserted into the body (see [0005]).  Schomburg discloses that the gemstone can be nephrite (see [0014]). Schomburg discloses that the object can consist entirely of synthetic gemstone material (see [0005]).
Regarding claim 4, Schomburg discloses that the object consisting of the synethic gemstone is a medical or dental implant (see [0005]).  Schomburg discloses that it can be inserted into the body (see [0005]) and that the object is placed in direct and/or continuous contact with the skin or tissue (see [0015]).  Schomburg discloses that the medical implants include devices such as a pacemaker, pins, screws, plates, joints, valves and dental implants such as a fake tooth, filling, retainer, and braces (see [0017]).  As Schomburg discloses that the implant can be inserted into the body (see [0005]) and that the object is placed in direct and/or continuous contact with the skin or tissue (see [0015]), it reads broadly on transcutantious implants.  Regarding the limitation of “osseoinegratable”, Schomburg discloses that the implant can contact bone In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claim 5, Schomburg discloses that the medical implants dental implants such as a fake tooth, filling, retainer, and braces (see [0017]).  

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the body piercing plug of Schomburg  is not transcutaneous and it cannot osseointegrate. However, Schomburg discloses that the implant can be inserted into the body (see [0005]) and that the object is placed in direct and/or continuous contact with the skin or tissue (see [0015]), it reads broadly on transcutantious implants.  Regarding the limitation of “osseoinegratable”, Schomburg discloses that the implant can contact bone (see [0019]).  Further, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Applicant argues that direct contact with the bone should occur for at least three to four weeks.  However, the instant claims are drawn to a bone implant, not to a method of osseointegration.  The claims require that the material is capable of osseointegration, and as noted above, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art.  Schomburg discloses that the gemstone can be nephrite (see [0014]), which is one of the species of jade recited by the instant claim.
Applicant argues that the use of jade implants in the present invention have unexpected osseointegration properties. However, "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Melissa L Fisher/           Primary Examiner, Art Unit 1611